Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on October 5, 2020.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on October 5, 2020 have been entered.

Status of Claims
Amendment of claim 14 is acknowledged.
Claims 14-26 and 28-69 are currently pending and are the subject of this office action.
s 28-66 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 18, 2019.
Claims 14-26 and 67-69 are presently under examination.

Priority
This application is a CON of U.S. Patent Application Serial No. 12/460,967 filed July 27, 2009, which claims priority to U.S. Provisional Application Serial Nos. 61/137,714, filed Aug 1, 2008; 61/192,277 filed Sept 22, 2008; 61/203,120 filed Dec. 18, 2008, and 61/207,481 filed Feb 12, 2009.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 112 (New Rejection).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 and 67-69  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 14-26 and 67-69 recite “subjects in need thereof”.  It is not clear who the individuals in need of “inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels” are.  Based on the specification these are individuals with either an ocular or pulmonary condition (see paragraph [0054] of the US 2019/0240151 publication) and within the ocular conditions it recites rebound hyperemia (i.e. eye redness).
As such, for the purpose of prior art search, “individuals in need of inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels” are being considered “individuals in need of reducing eye redness”.  




Claim Rejections - 35 USC § 103 (Modified Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-26 and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et. al. (US 6,242,442, cited in previous office action), Graham et. al. (US .

CLAIM INTERPRETATION: for the purpose of prior art search, “individuals in need of inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels” are being considered “individuals in need of reducing eye redness” (see above 112 2nd rejection).

For claims 14-20 and 67 Dean teaches: 
“Brimonidine is a relatively selective alpha-2-adrenergic agonist sold in a topical ophthalmic formulation (Alphagan TM) for lowering IOP in patients with open angle glaucoma or ocular hypertension (see column 1, lines 19-25)
”Brimonidine is a potent and relatively selective .alpha.sub.2 agonist which has been shown to effectively lower IOP in rabbits, monkeys and man.  Upon topical ocular administration brimonidine causes vasoconstriction in scleral vessels.  However, brimonidine does not appear to be a vasoconstrictor in vessels in the back of the eye.  While brimonidine is a relatively safe compound it has been shown to cause the side effects of sedation and ocular hyperemia in an allergic like reaction in some patients.  These side effects are thought to be due to the relatively high concentration of the drug administered topically.  The sedation like side effects are believed to be caused by the drug crossing the blood brain barrier and triggering the sedative effects.  The mechanism by which brimonidine causes hyperemia is not well understood.  It is likely that the frequent instillation of relatively high drug concentrations causes this side effect.  Thus, lowering the overall dose of brimonidine while maintaining IOP control would be advantageous (see column 2, lines 33-50).
Graham teaches that compositions comprising 0.15% brimonidine and 0.20% brimonidine, as the sole active ingredient, were equally effective in treating glaucoma or ocular hypertension.  However, the more diluted version (0.15%) showed lower incidence of conjunctival hyperemia (eye redness, see Example 4, paragraphs [0146] through [0148]).  Further, Graham teaches compositions comprising brimonidine in concentrations ranging from 0.001% w/v and 0.15 % w/v (see [0044]), which highly overlaps with the instant claimed ranges (0.07%, 0.05%, 0.025%, 0.005% and 0.001%).  Graham also teaches the administration of one drop of one of the brimonidine solutions three times daily (i.e. no more than 4 times a day) (see [0147] and [0151]).
Gil also teaches pharmaceutical compositions of brimonidine or its tartrate salt for the treatment of glaucoma. An effective dose, when it comes to topical, ocular pain is a matter of broad therapeutically dose requirements. This figure is one controlled by a number of factors: the inherent activity of the drug itself, the vehicle in which it is administered, primarily topical delivery being anticipated, the size of the area being treated, and the intensity of the pain. Exact dosing data have not been determined, but it is anticipated that a topical formulation having between 0.01 % w/v and 0.5% w/v of brimonidine will provide relief from ocular pain. The determination of the effective dose for any selected compound is well within the skill of an ordinary skilled physician (see paragraphs [0026] through [0028]). For ophthalmic application, preferably solutions are prepared containing from about 0.01% to about 0.5% of active 
Further, Gil teaches: “Ocular responses characteristic of neurogenic inflammation, including redness, are also observed in rabbits following external stimuli. The ability of an ophthalmic solution of brimonidine at concentrations ranging from 0.01% to 0.5% to reduce the neurogenic response (i.e. redness) at 5, 10, 15, 30 and 60 minutes following administration is determined.  Brimonidine is effective in reducing such neurogenic responses (i.e. eve redness).

At the time of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to reduce eye redness (conjunctival hyperemia) in a patient in need thereof (for example a patient being treated for glaucoma or ocular hypertension with a high concentrated (0.2%) solution of brimonidine that is having conjunctival hyperemia (eye redness) as a side effect) by administering a single drop of a more diluted composition of brimonidine as the sole active ingredient, no more than 4 times a day (see Graham above), since the prior art teaches that more diluted solutions of brimonidine are equally effective in treating glaucoma but reduce conjunctival hyperemia (eye redness).  
The prior art does not teach a brimonidine concentration of less than 0.07%, or less than 0.05% or less than 0.03% or between 0.005% to 0.05%, or 0.001% to 0.05% or 0.001% to 0.025%, etc., however, Graham further teaches brimonidine concentrations ranging from 0.001% up to 0.15% (see above rejection) and Gil teaches 
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

The prior art is silent regarding “inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels”.  However: “inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compound (brimonidine as the sole active ingredient) is being administered to the same subjects (patients being treated for glaucoma or ocular hypertension with a high concentrated (0.2%) solution of brimonidine and as a consequence suffer from eye redness as a side effect). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels”, by practicing the method made obvious by the prior art: “the administration of a formulation comprising a low concentration of brimonidine as the sole active ingredient to patients being treated for glaucoma or ocular hypertension with a high concentrated (0.2%) solution of brimonidine ", one will also be “inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels”) of the method made obvious by the prior art (“the administration of a formulation comprising a low concentration of brimonidine as the sole active ingredient to patients being treated for glaucoma or ocular hypertension with a high concentrated (0.2%) solution of brimonidine ").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

All this will result in the practice of claims 14-20 and 67 with a reasonable expectation of success.



For claims 24-25, Graham further teaches the presence of a citrate buffering agent (see [0146]).  Gil also teaches the presence of a citrate buffering agent (see [0035]).

For claim 26, Gil teaches that the pH of the brimonidine compositions can be between 6.5 and 7.2 (see [0030]) which anticipates the instantly claimed range (between 5.0 to about 7.8).

For claim 68, Gil further teaches that the ophthalmic formulations can comprise the carrier mannitol among others (See examples 6 through 9 on columns 5 and 6).  Graham also teaches mannitol as a carrier (see [0121]).

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection necessitated by amendment was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself, so only those arguments not addressed in the rejection are being considered below:


Examiner’s response:
	Even though the Dean reference teaches the co-administration of brinzolamide and brimonidine as the active ingredients, the fact is that the Dean reference teaches that brimonidine by itself is effective in treating ocular diseases like glaucoma, and that is reflected in the above rejection.  
The fact that none of the references teaches a method of inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels has been properly addressed in the above rejection

Double Patenting (Maintained Rejection).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-26 and 67-69 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,293,742. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the US patent recite similar methods dealing with .

Similar rejections are being made regarding: claims 1-5 of US 8,580,787; claims 1-3 of US 8,765,758; claims 1-6 of US 9,259,425; claims 1-3 of US 8,338,421; claims 1-2 of US 8,987,270.

Claims 14-26 and 67-69 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/108,727 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite similar methods dealing with the treatment of either eye redness comprising the administration of dilute compositions of brimonidine.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

A similar rejection is being made regarding claims 1-6 of copending application 16/119,592 and claims 1-3 of copending application 16/395,547.




Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
March 29, 2021.